SEABURY, J.
Justice requires that the judgment appealed from should be reversed, and the action dismissed. There is no proof before the court that the above-named defendant was ever served with process. The record shows that the original summons was issued against Max E. Attis, and the proof of service shows that the summons was served “on Max E. Attias, sued as Attis.” The original summons has obviously been altered, so as to substitute as defendant “Melody Attias.” The alias summons was also issued against Max F. Attis. The plaintiff .having failed to prove that process was served upon the person against 'whom he has recovered a judgment, the judgment should be reversed, and the action dismissed.
The judgment is reversed, with costs, and the complaint is dismissed, with costs. All concur.